Colonel John R. Bailey, Director Arkansas State Police Post Office Box 5901 Little Rock, Arkansas 72215
Dear Colonel Bailey:
This is in response to your request for an opinion on the following questions:
  (1) Pursuant to A.C.A. § 27-32-101 et seq., can the Arkansas State Police allow the establishment of an Arkansas Motor Vehicle Inspection Station in another state?
  (2) If so, what enforcement authority would this agency have to insure compliance with the statutory requirements of this section?
With regard to your first questions, it is my opinion that nothing in the above referenced statutes would prohibit the operation of an Arkansas motor vehicle station in another state.
Arkansas Code Annotated §§ 27-32-101 et seq. governs the inspection of motor vehicles and provides that the regulation and administration of such procedures are to be carried out by the Arkansas State Police Department ("Department") and its Director. See §§ 27-32-101, 103, 105, 110 and 115. Section 27-32-110 sets out the procedures to be followed by official inspection stations, which procedures include the purchase of inspection certificates through the Department and the monthly remittance of inspection fees to the Arkansas Development Finance Authority. Presumably, as long as a station owner complied with the procedures in this section and other applicable Arkansas motor vehicle inspection laws, the owner would be legally authorized to inspect Arkansas vehicles, regardless of whether or not the station is located across state lines.
As to the Department's authority to enforce inspection laws, § 27-32-110(e)(1) provides that the Director of the Department shall revoke any inspection permits issued to a station which he finds is not properly conducted. This is the only "enforcement" authority granted to the Department under the statutes and, in my opinion, could rightfully be invoked against out-of-state inspection stations. It should be noted that § 27-32-103 provides for misdemeanor penalties, both for drivers and inspection stations, for any violations of the motor vehicle inspection laws. It is unclear as to whether out-of-state station owners could be charged with such penalties; however, the filing of such charges would be entirely within the province of the appropriate prosecuting attorney.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sarah L. James.
Sincerely,
WINSTON BRYANT Attorney General
WB:SLJ/cyh